Citation Nr: 1710846	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-42 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

During the pendency of the appeal, a May 2012 RO decision granted an increased 50 percent disability rating for PTSD, effective February 2012.  Thereafter, a May 2011 Board decision granted a 50 percent disability rating for PTSD, but no higher, for the entire period on appeal from November 23, 2005 and remanded the Veteran's intertwined TDIU claim.  Subsequently, the Veteran appealed the Board's denial of an increased disability rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court), and a February 2014 Court Order granted the parties' Joint Motion for Remand (JMR) and remanded the matter to the Board.  A July 2014 Board remand sought the additional development discussed within the February 2014 JMR.  As all required development has been properly completed, the Veteran's claims on appeal are properly returned to the Board adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before a decision review officer (DRO) in February 2012, and a transcript of the hearing has been associated with the claims file.  To the extent that the Veteran requested a hearing before the Board concerning his claims on appeal, his attorney withdrew this request in February 2017.  38 C.F.R. § 20.704(e) (2016).  




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as chronic sleep impairment with nightmares, depression, anxiety, hyperstartle reflex, anger, and irritability, all of which are most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 50 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2016).  

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding the Veteran's increased rating claim on appeal, the Board has considered the appeal period from the assigned effective date of November 23, 2005; however, the evidence of record does not support the assignment of staged ratings for any period on appeal.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from November 23, 2005, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the relevant evidence of record during the appeal period, VA treatment records from January 2006 document that the Veteran was seen for individual PTSD therapy.  He reported increased symptoms over the past year, including nightmares, irritability with road rage, depression, anxiety, intrusive thoughts, and increased startle response.  He noted that he lived alone and worked as a truck driver.  

The Veteran was afforded a VA PTSD examination in June 2006.  At that time, he reported current symptoms including recurrent irritability, dysphoria, insomnia with nightmares, and social isolation.  He noted that he was divorced twice previously and lived alone, but that he knew his neighbors and attended church regularly.  He had previously depended on his work as a truck driver to reduce his symptoms, but also enjoyed fishing, watching television, and reading; there was no history of violence.  The examiner stated that the Veteran was chronically depressed and anxious, with irritability, and noted that his symptoms were exacerbated by an industrial workplace injury in April 2006 which prevented him from working at the time.  Upon mental status examination, the Veteran appeared alert, oriented, and neatly groomed, with unremarkable psychomotor activity, speech, thought process, and thought content.  His short-term and long-term memory was normal, and he displayed good insight and judgment.  The Veteran's affect was constricted, with an anxious and depressed mood.  He denied any hallucinations or delusions, obsessive or ritualistic behavior, panic attacks, and homicidal ideation; while some occasional passive suicidal ideation was noted, he displayed good impulse control without episodes of violence, and ability to maintain minimum personal hygiene.  He did experience chronic sleep impairment with nightmares, which were worse since being unable to work as a result of his April 2006 workplace accident.  The examiner noted that the Veteran had previously relied on working alone as a truck driver for symptome relief and he was more symptomatic due to his current medical leave; additionally, while his symptoms had varied in intensity, they had been chronic, with little symptom remission.  The examiner diagnosed PTSD, with a current GAF score of 57, with chronic symptoms that had resulted in clinically significant distress or impairment in social, occupational, or other important areas of functioning, including deficiencies in family relations, work, and mood, as well as reduced reliability and productivity.  

During a September 2006 Social Security Administration (SSA) psychiatric evaluation, the Veteran reported that he could shop, drive, and cook for himself, although he hired someone to clean and his girlfriend assisted with laundry.  He also stated he attended church and enjoyed walking, fishing, and hunting, as well as watching sports on television, visiting with friends, or getting on the computer.  Upon mental status examination, he appeared alert and oriented, with good grooming and hygiene.  Attention, concentration, judgment, insight, memory, speech, thought processes, and thought content were within normal limits, and the Veteran reported depression, social isolation, and sleep impairment with nightmares, but denied hallucinations or delusions, excessive anxiety, panic attacks, or current suicidal or homicidal ideation, although he admitted some past passive suicidal ideation.  The SSA examiner diagnosed dysthymia and PTSD, by history, and noted there was no psychological reason why the Veteran could not work. In fact, the SSA examiner noted that working at a job commensurate with his intellectual and physical abilities would increase his interactions with others throughout the day and most likely decrease his depressed mood; furthermore, the Veteran did not report PTSD symptomatology that would represent an impediment to his employability  

An October 2006 SSA psychiatric review documents that the Veteran's psychiatric impairments due to affective disorders and anxiety-related orders were not severe.  

VA treatment records from December 2006 document that the Veteran was accepted for clinical PTSD treatment, including group therapy, to begin in January 2007.  The Veteran complained of depression, nervousness, sleep impairment, irritability, and impulsiveness, without suicidal or homicidal ideation.  The Veteran stated that he was currently unemployed due to a left shoulder problem.  In January 2007, upon initial assessment, the Veteran reported chronic sleep impairment with nightmares, depression, nervousness, anger, relationship problems, and flashbacks.  He denied suicidal or homicidal ideation, and substance abuse.  

In February 2007, the Veteran submitted a statement which reported that his PTSD symptoms had worsened; he reported chronic sleep impairment with nightmares and depression.  In March 2007, the Veteran reported that he learned a lot from group therapy about how to manage his PTSD symptoms.  

The Veteran was next afforded a VA PTSD examination in April 2007.  At that time, he reported PTSD symptoms including chronic sleep impairment with nightmares, irritability, poor social relationships, and exaggerated startle response.  He denied a history of suicide attempts or violence and reported that although he was divorced three times, he had good relationships with his children, who were the ones that kept him going.  Although the Veteran stated that he was unemployed from his usual occupation as a truck driver due to a workplace injury to his back, shoulder, and knee the previous year, he also asserted that he would not be able to work around others due to his anger and irritability.  Upon mental status examination, he appeared alert and oriented, neatly groomed, with unremarkable psychomotor activity, speech, thought process, thought content, and memory, as well as full affect and good mood, judgment, and insight, without hallucinations or delusions, inappropriate behavior, obsessive behaviors, panic attacks, episodes of violence, or suicidal or homicidal ideation.  He reported a history of chronic sleep impairment with nightmares and appeared able to maintain minimum personal hygiene.  The VA examiner diagnosed PTSD with a GAF score of 57 which resulted in reduced reliability and productivity due to poor sleep with nightmares, irritability, poor social relationships, and exaggerated startle response.  

A June 2008 SSA decision documents that the Veteran was found to be disabled as of June 2006 due to dysthymia, left knee arthralgias, varicose veins in left leg, hypertension, GERD, lumbar spondylosis, and left sciatic neuralgia, which were severe enough to render the Veteran unable to perform any work existing in significant numbers in the national economy.  The SSA disability determination from that same month documents that the Veteran was disabled due to primary disorders of the back and secondary affective disorders.  

VA treatment records from December 2009 document that the Veteran complained of ongoing nightmares and depression regarding the holidays and his daughter entering psychiatric treatment.  He reported an interest in PTSD treatment and noted that he had not been taking medications, although he denied psychosis, mood swings, alcohol or substance abuse, or suicidal or homicidal ideation.  At a January 2010 initial assessment, the Veteran complained of irritability and anger, and sleep impairment with nightmares.  In February 2010, the Veteran reported that he felt calmer, and although he continued to report nightmares, he denied psychosis, mood swings, depression, alcohol or substance abuse, and suicidal or homicidal ideation.  In June 2010 and September 2010, the Veteran complained of ongoing sleep impairment with nightmares and some social isolation, but he denied psychosis, mood swings, depression, alcohol or substance abuse, and suicidal or homicidal ideation.  

Upon VA PTSD examination in November 2010, the Veteran reported that he recently finished PTSD classes and continued to take prescribed medication.  
He reported ongoing social isolation, a poor relationship with his daughter, and noted leisure activities including watching television and fishing.  Upon mental status examination, he appeared alert, oriented, and neatly groomed, with unremarkable psychomotor activity, speech, thought process, thought content, and memory, with blunted affected, depressed mood, and sleep impairment with nightmares, but without hallucinations, delusions, obsessive behavior, inappropriate behavior, panic attacks, suicidal or homicidal ideation, or episodes of violence.  The Veteran was retired from his past occupation as a truck driver due to a physical problem with his back.  The VA examiner noted that the Veteran's moderately severe PTSD, with GAF score of 53, resulted in reduced reliability and productivity due to his social isolation, lack of interest in prior activities, sleep impairment with nightmares, exaggerated startle reflex, and irritability.  

December 2010 VA treatment records document the Veteran's request for PTSD therapy due to an increase in sleep impairment with nightmares and intrusive thoughts.  He reported compliance with his medication and current road rage which prohibited driving, but he denied psychosis, mood swings, depression, alcohol or substance abuse, and suicidal or homicidal ideation.  He enjoyed taking walks, fishing, and playing the guitar.  In January 2011, the Veteran was referred for an evaluation for individual PTSD therapy.  In February 2011, he reported increased anxiety, depression, and insomnia; he denied psychosis, mood swings, depression, alcohol or substance abuse, and suicidal or homicidal ideation, but noted that a friend had to drive him around to avoid road rage.  Upon mental status examination, he appeared alert and oriented, with normal speech, thought process, and thought content, and no hallucinations or delusions.  In May 2011, he remained concerned about his daughter, who had recently attempted suicide.  

Upon VA PTSD examination in July 2011, he reported current PTSD symptoms including depressed mood and chronic sleep impairment.  The VA examiner diagnosed PTSD with a GAF of 58, with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior self-care and conversation.  The examiner noted that with more frequent PTSD treatment, to include individual and group therapy, there was a good prognosis for improvement in the Veteran's PTSD.  

VA treatment records from August 2011 document the Veteran's ongoing complaints of sleep impairment, with no new stressors; in November 2011, he reported depression and anxiety since October, when his friend was killed in Vietnam.  

At the February 2012 DRO hearing, the Veteran testified regarding his chronic sleep impairment, anger outbursts and road rage, social isolation, and anxiety.  He noted that his PTSD medication affected his ability to work because it put him in a daze and slowed him down.  He stated that his relationship with his daughter deteriorated and that he had to send her back to Georgia, and that he could no longer do things like hunt or fish.  

Upon VA PTSD examination in February 2012, the Veteran reported PTSD symptoms including depressed mood, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner diagnosed PTSD with a current GAF score of 58, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  

VA treatment records from February 2012 document that the Veteran reported he was about the same, with ongoing sleep impairment with nightmares and some increased social isolation.  He denied psychosis, mood swings, depression, alcohol or substance abuse, and suicidal or homicidal ideation.  An April 2012 PTSD clinic screen documents the Veteran's symptoms of depression, nervousness, sleep problems with nightmares, energy problems, anger, and relationship problems.  The following month, he reported an increase in nightmares, intrusive thoughts, and depression.  Upon mental status examination, he appeared alert and oriented, with cooperative demeanor, normal speech, appropriate affect, and linear thought process, without psychosis or perceptual disturbances.  

In June 2012, the Veteran reported that his symptoms of insomnia, anxiety, depression, and social isolation had worsened in the past year.  He continued to report similar symptoms, including anger, irritability, and hyperstartle reflex throughout individual therapy sessions from July 2012 to through March 2013, with several noted breaks in appointments; however, he consistently appeared alert and oriented, with appropriate attention and concentration, logical and goal-directed speech, and depressed mood, without psychoses, hallucinations or delusions, or suicidal or homicidal ideation.  

In a February 2013 statement, the Veteran reported that he was experiencing depression, anxiety attacks, and frequent nightmares, and that he had no relationships with his family.  

In March 2013, the Veteran was seen for his final therapy session.  He noted a benefit from therapy sessions including increased socialization, and stated that he planned to visit his daughters and grandchildren in the coming months, although he wanted to continue to work his anger, isolation, and emotional numbness.  

In April 2013, the Veteran continued to complain of sleep impairment with nightmares, depression, anxiety, hyperstartle reflex, anger, and irritability.  He noted depression due to the recent death of his youngest daughter's mother, and loneliness due to family that lived out of state, although he planned to visit them the following month.  He noted ongoing anxiety, but stated he was able to get out of the house a little more.  He denied suicidal or homicidal ideation, as well as visual hallucinations, but reported auditory hallucinations including hearing someone talking in the other room or knocking on the door.  In July 2013, the Veteran reported ongoing sleep impairment with nightmares, depression, anxiety, hyperstartle reflex, anger, and irritability, now with short-term and long-term memory impairment.  In September 2014, the Veteran reported that he experienced so much physical pain that he could not leave the house, which lead to ongoing depression.  The Veteran requested and was referred to depression therapy.  

In October 2014 the Veteran's friend reported that she had witnessed a dramatic change in the Veteran's social behavior, and that he was very withdrawn and reserved.  

The Veteran was next afforded a VA PTSD examination in February 2015.  The VA examiner noted his PTSD symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed PTSD and major depressive disorder (MDD) which was due to chronic pain and stated it was not possible to differentiate what symptoms were attributable to each diagnosis, as there was too much existing overlap between and among the Veteran's symptoms.  The diagnoses resulted in moderate occupational and social impairment with reduced reliability and productivity and the examiner stated that there was no current evidence that suggested the Veteran was unemployable due to PTSD.  

In April 2015, the Veteran's daughter reported that the Veteran had been trying to get into PTSD classes for the past sixteen months, during which time his condition had worsened.  She reported the Veteran experienced chronic sleep impairment with nightmares, forgetfulness about paying bills, and depression.  

The Veteran submitted a June 2015 private vocational assessment which noted his psychiatric symptoms, including difficulty establishing appropriate relationships with friends and family, frequent agitation, irritability and emotional outbursts, sleep impairment with nightmares, and intrusive thoughts, in addition to symptoms resulting from diabetes and related peripheral neuropathy.  The private expert concluded that the Veterans diabetes, peripheral neuropathy of the lower extremities, and PTSD had a negative vocational impact that when combined would prevent him from substantially gainful sedentary work in a competitive market.  

That same month, the Veteran reported that the previous February 2015 VA examiner did not ask about his current symptoms, which he stated were worse than at the previous examination.  He noted constant depression which was getting worse over time, insomnia and nightmares, panic attacks, social isolation, paranoia, and passive suicidal ideation.  He reported difficulty trying to get into a VA PTSD program for the past year and noted that he did not have relationships with other people except for occasional visits with his kids and grandkids.  

VA treatment records from July 2015 document the Veteran complained of chronic sleep impairment with nightmares, depression, anxiety, hyperstartle responses, anger, and irritability.  He stated that his depression was an everyday thing, but he denied suicidal or homicidal ideation, hallucinations, or alcohol or substance abuse.  Upon mental status examination, he appeared alert and oriented, with normal attention, speech, judgment, and insight, constricted affect, and depressed mood, without active psychosis.  The examining physician referred the Veteran to a depression therapy group.  

In February 2016, the Veteran reported that he was stable and noted that he had to cancel some mental health appointments due to physical conditions including physical therapy for his back.  He reported that he was in so much pain and was unsure if he was experiencing depression or symptoms from his constant pain.  

VA treatment records from March 2016 document a screening appointment for a PTSD support group.  He was advised regarding weekly psychoeducational skills groups but indicated he did not want to participate at the time; rather, he requested to return to PTSD aftercare group therapy.  Upon assessment, the Veteran denied current suicidal or homicidal ideation, but noted some vague passive suicidal ideation in the past year.  Upon mental status examination, he appeared alert and oriented, with anxious mood, congruent affect, normal speech and thoughts, without hallucinations or delusions, and fair judgment and insight.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an increased disability rating in excess of 50 percent for PTSD is not warranted for any period on appeal, as the Veteran's PTSD symptoms during the pendency of the appeal do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display symptomatology which is equivalent to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The types of symptoms that fall under this evaluation are suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The Board acknowledges that the Veteran has reported prior passive suicidal ideation; however, the preponderance of the evidence shows that the Veteran has consistently denied suicidal ideation upon mental status examination throughout the appeal period.  The evidence does not document obsessional rituals which interfere with routine activities, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  In fact, the evidence shows that the Veteran is articulate in describing his PTSD symptoms and other symptoms.  Additionally, while the Veteran has reported ongoing panic attacks which have led to avoidance of crowds and social isolation, such episodes do not appear to have limited his ability to function independently.  Additionally, the Veteran has reported constant and worsening depression, but the Board finds it significant that the February 2015 VA examiner attributed his MDD to chronic pain.  Moreover, the Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control, including his frequent reports of road rage.  However, the evidence does not document episodes of violence throughout the appeal period; rather, the Veteran's outbursts were consistently reported as emotional in nature.  Additionally, the Veteran has not shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the appeal period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 53 to 58, which reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  See Carpenter, supra.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one factor to be considered in conjunction with all the other evidence of record, and finds the Veteran's GAF scores to be indicative of moderate symptoms which are consistent with the assigned 50 percent disability rating for Veteran's PTSD throughout the appeal period.  

Significantly, none of the VA examiners found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for an increased 70 percent or 100 percent disability rating, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating.  Therefore, the Board finds that the Veteran's manifested PTSD symptoms for the entire period on appeal are most closely approximated by the assigned 50 percent disability rating.  Importantly, he has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an increased disability rating in excess of 50 percent for the Veteran's PTSD is not warranted for any period on appeal.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, depression, anxiety, hyperstartle responses, anger, and irritability, are contemplated in the disability rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular disability rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  
IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for PTSD (rated as 50 percent disabling from November 23, 2005), diabetes mellitus type II (rated as 20 percent disabling from August 30, 2010), bilateral lower extremity peripheral neuropathy (each rated as 20 percent disabling from July 9, 2015), bilateral upper extremity peripheral neuropathy (each rated as 10 percent disabling from July 9, 2015), and a residual fracture of the left index finger (rated as noncompensable from April 22, 1969).  With application of the bilateral factor, the Veteran's combined disability rating meets the schedular criteria for a TDIU rating from July 9, 2015.  See 38 C.F.R. § 4.16(a).  However, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  Therefore, the Board has considered the Veteran's TDIU claim for the entire pendency of his appeal for an increased rating for PTSD.  

As to the Veteran's level of education, there have been inconsistent reports of such fact by the Veteran.  For example, in the Veteran's original claim for service connection, submitted in May 1969, he indicated he had three years of high school.  See VA Form 21-526, Veteran's Application for Compensation or Pension, item # 39.  He provided the same facts when he submitted a VA application for education or training in June 1971.  See VA Form 21E-1990, Veteran's Application for Program of Education or Training, item # 14C.  However, in a private psychological evaluation, the examiner wrote that the Veteran reported he "quit school in the 7th grade."  This same fact was reported in an April 2007 private Vocational Rehabilitation Assessment.  In the Veteran's formal application for TDIU benefits, submitted in July 2015, he circled he had two years of high school.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, item # 21.  The Board finds as fact that the Veteran had three years of high school.  The Veteran's indication of such on his 1969 and 1971 applications for VA benefits was approximately 10 years after he left high school, which lends the most credence to these facts, since he was closer in time to his having been in high school.  

The Veteran received training through VA for truck driving school.  He was a truck driver for more than 30 years.  The record shows that he sustained an injury to his back, left shoulder, and left knee on April 4, 2006, and stopped working following these injuries.  In his TDIU application, he reports that PTSD, diabetes mellitus, and a back condition prevent him from working.  He indicates he became too disabled to work in June 2006 and that he left his employment due to his disability.  

Upon VA examination in June 2006, the Veteran reported that he was on worker's compensation following an April 2006 fall at work which injured his left shoulder, knee, and lower back.  He had consistently worked prior to that injury, although he noted prior back pain had negatively influenced his work to some degree; moreover, the examiner noted that mental health issues had not interfered with his work.  

The Veteran underwent a private psychological evaluation in September 2006.  Following examination of the Veteran, the licensed psychologist concluded that there was "no psychological reason why the claimant cannot work."  He added that working at a job commensurate with his intellectual and physical abilities would increase his interactions with others throughout the day and most likely decrease his depressed mood.  The examiner specifically concluded that the Veteran did not exhibit PTSD or report PTSD symptomatology that would represent an impediment to his employability.

In an April 2007 private vocational rehabilitation assessment, the vocational consultant noted that the Veteran had sustained injuries to his left upper extremity/shoulder, left knee, and back.  Following a discussion of the Veteran's follow-up medical treatment for these injuries, the vocational consultant concluded that the Veteran was 100 percent vocationally disabled from sustained gainful employment.  

Upon VA general examination in December 2010, the examiner noted a mild to moderate effect on physical or sedentary employment due to the Veteran's diabetes mellitus type II, a moderate effect on physical or sedentary employment from his upper extremity peripheral neuropathy and residual fracture of the left index finger, a moderate effect on sedentary work and significant effect on physical work from his lumbar spine DJD, and no effect on physical or sedentary work from tinea or hypertension.  

Upon VA general examination in August 2011, the Veteran claimed unemployability based upon his diabetes with peripheral neuropathy, and residual fracture of the left index finger.  The examiner noted that he was retired in 2006 due to an on the job injury to his left shoulder, left knee, and lumbar spine, but concluded that although there was some mild impact upon physical labor from diabetes and peripheral neuropathy, the Veteran was not unemployable due to service-connected diabetes mellitus type II, peripheral neuropathy, or residual fracture of the left index finger.  

August 2011 correspondence from a private physician notes that the Veteran was found to be totally disabled by SSA and "due his type two diabetes is unemployable in the workplace."  

The February 2015 VA examiner concluded that it was not as least as likely as not that the Veteran's PTSD prevented him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The examiner noted that the Veteran had a substantially gainful occupation on a full-time basis from 1972 to 2006, when he injured his back in a fall at work; however, there was no evidence reviewed by the examiner that indicated unemployablity due to PTSD.  Additionally, a March 2015 VA examiner concluded that there was no functional impact on the Veteran's ability to work due to diabetes mellitus type II; he noted that the Veteran's blood sugars were well controlled upon clinical testing; therefore it was less likely than not to prevent or impact employment.  

The June 2015 private vocational expert concluded that the Veteran's diabetes, peripheral neuropathy of the lower extremities, and PTSD had a negative vocational impact that, when combined, would prevent him from substantially gainful sedentary work in a competitive market; therefore, he concluded that the Veteran was unable to maintain substantial gainful employment on a regular and consistent basis even at a sedentary level of work.  

In his June 2015 TDIU application, the Veteran reported that his PTSD, diabetes mellitus type II, and back condition prevented him from working.  He stated that he become too disabled to work in June 2006, when he left his last job as a truck driver due to disability.  He reported an educational history including two years of high school and further training including truck driver's school.  

Upon VA examination in October 2015, the VA examiner concluded that the Veteran's diabetic peripheral neuropathy impacted his ability to work in that it would have a mild impact upon heavy lifting and carrying, prolonged standing, and walking due to pain and numbness.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  The Board acknowledges that the Veteran has consistently reported throughout the appeal period that he is unemployable due to his various service-connected disabilities including PTSD, diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, and residual fracture of the left index finger, as well as his nonservice-connected lumbar spine condition.  The Board notes that the Veteran's lumbar spine condition is not service connected (service connection has been denied for this disability).  The preponderance of the evidence is against a finding that the Veteran's actual service-connected disabilities prevent him from obtaining and sustaining gainful employment.

The Board has considered the June 2015 private vocational expert's opinion that the Veteran's diabetes, peripheral neuropathy, and PTSD would prevent substantial gainful employment even at a sedentary level of work.  However, it has accorded more probative value to the opinions provided in the VA examination reports, wherein VA medical professionals consistently found that the Veteran's service-connected disabilities did not prevent him from obtaining and sustaining gainful employment.  Some of the vocational expert's opinion conclusions as to PTSD preventing someone from working are generalized, as opposed to being specific to the Veteran, which lessens the probative value of his opinion.  For example, he wrote, "Individuals suffering from [PTSD] often have difficulty interacting with individuals in a social or work setting.  They have difficulty maintaining appropriate relationships with supervisors, coworkers, and the general public and if severe enough can cause the inability to keep a job."  The vocational expert was not describing the Veteran, but rather individuals in general with PTSD and what kind of problems these symptoms can cause someone in the workplace.  

However, in the VA examination reports pertaining to the Veteran's PTSD, the examiners were providing opinions based upon the Veteran's specific symptoms and level of severity of his PTSD.  For example, in the June 2006 PTSD examination report, the psychiatrist noted that the Veteran's mental health had not interfered with the Veteran's working.  In the July 2011 PTSD examination report, the psychologist concluded that the Veteran was moderately impaired in his ability to engage in physical and sedentary employment due to PTSD.  In the February 2015 PTSD examination report, the same psychologist who performed the July 2011 examination, described the Veteran's specific symptoms and his treatment for PTSD and concluded that the Veteran was not unemployable due to PTSD.  This examiner had examined the Veteran on two occasions over a four-year period and reviewed the VA treatment records and reached the same conclusion both times.  

Additionally lessening the probative value of the vocational expert's opinion is his description of the March 11, 2015, VA diabetes examination.  He wrote the following:

The C&P exam, diabetes mellitus, dated March 11, 2015 indicates:
"That the veterans elevated blood sugar levels range from 130 to 225 (average blood sugar levels 126) and results in dizziness when elevated."

See June 2015 letter, pg. 3.  This implies that the VA examiner found that the Veteran had elevated blood sugar levels, which resulted in dizziness.  What the examination report actually shows is that the Veteran was reporting to the examiner that he could not work because of his elevated blood sugars and dizziness.  See VA examination report, pgs. 2-3.  The examiner concluded that the Veteran's blood sugars were, in fact, well controlled, which made it less likely than not for diabetes mellitus to impact employment.  

As stated above, the Board finds that the VA examination reports have more probative value in discussing the severity of the Veteran's service-connected disabilities and their impact on his ability to work because the VA professionals examined the Veteran in person and made their assessment based upon a review of the record and their clinical findings.  The Board has already addressed the findings made by VA professionals regarding his PTSD symptoms.  As to the symptoms associated with his diabetes mellitus, in the August 2011 VA examination report, the examiner did a thorough physical examination of the Veteran and noted that the Veteran was alleging that his service-connected disabilities prevented him from working.  The examiner graded the Veteran's muscle strength for all extremities as 5/5, which is full strength.  The detailed motor strength examination showed 5/5 for all movements in the upper and lower extremities with normal muscle tone and no atrophy.  This examiner concluded that the Veteran's peripheral neuropathy "may mildly impact physical labor but not likely to impact sedentary labor."  She made the same conclusions about whether the service-connected diabetes mellitus and residuals of a fracture to the finger impacted the Veteran's ability to work and found that these disabilities would also mildly impact physical labor but not likely to impact sedentary labor.  This same examiner physically examined the Veteran again in October 2015 and found that while the Veteran had some decreased sensation in his extremities, he had normal strength in both his upper and lower extremities.  She concluded that the Veteran's neuropathy would mildly impact heavy lifting and carrying, prolonged standing, and walking due to pain and numbness.  As to the diabetes mellitus, the VA examiner wrote that the Veteran's activities were not limited due to diabetes mellitus and when asked if this disability impacted the Veteran's ability to work, she responded, "No."  These examination reports were based on physical examinations of the Veteran, which is why the Board accords the conclusions reached by the VA professionals more probative value than that of the vocational expert.  The vocational expert reviewed the file and does not have the professional training that the VA examiners have in assessing the level of severity involving physical and psychiatric disabilities.

Additionally, the Board has reviewed the April 2007 vocational rehabilitation assessment and the August 2011 letter from Dr. Vernon, who noted that the Veteran was found to be disabled by SSA.  It is unclear if Dr. Vernon was asserting that the Veteran's SSA disability benefits were based on diabetes or if he was saying that both the SSA disability and the diabetes mellitus made the Veteran unemployable.  Regardless, he did not provide any rationale for his conclusion that diabetes mellitus caused the Veteran to be unemployable.  Thus, this opinion is accorded little probative value.  As to the April 2007 assessment, the vocational consultant attributed the Veteran's inability to work to the physical disabilities he had sustained in the April 2006 work-related accident-none of which are service connected.  Thus, this opinion is not helpful to the Veteran's claim.

The Board finds it probative that the evidence of record clearly documents that the Veteran worked consistently as a truck driver up until a workplace injury to his left shoulder, knee, and back in 2006.  Although the Veteran has asserted that he would nevertheless be unemployable due to his psychiatric symptoms, he has also previously reported that he depended on his work as a truck driver to reduce his psychiatric symptoms.  Moreover, it is probative that upon multiple VA examinations throughout the appeal period, each VA examiner concluded that the Veteran's psychiatric symptoms resulted in no worse than occupational and social impairment with reduced reliability and productivity.  Additionally, the October 2015 VA examiner found no more than mild impact due to the Veteran's service-connected diabetes and related peripheral neuropathy.  

The Board acknowledges the Veteran's three-year high school education and a 30-year work history as a truck driver; however, it is clear that the Veteran stopped working as a truck driver due to his physical disabilities involving his shoulder, back, and possibly his knee.  He was not diagnosed with diabetes until 2010, which was several years after he quit working as a truck driver.  As described by VA professionals, the Veteran is limited in being able to lift heavy objects or stand for long periods of time, but he can perform jobs that are more sedentary.  The Veteran has the skills to drive vehicles, such as cars, trucks, and buses based on his past work experience.  Delivering pizzas or other food, driving a bus, driving a taxi, driving for Uber or Lyft, being a chauffeur, being a limousine driver, and being a courier, would not require heavy lifting.  Rather, these types of positions would allow the Veteran to sit and stand for periods of time that would not be too lengthy.  Additionally, these types of jobs are found in most locations.  Thus, the Veteran is not precluded from performing these kinds of jobs due to his service-connected disabilities.  

Again, the Board accords high probative value to the conclusions by the various VA examiners discussed herein which weigh against a finding that the Veteran's service-connected disabilities prevent him from obtaining and sustaining gainful employment.  Indeed, the preponderance of the evidence does not document that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



ORDER

An increased disability rating in excess of 50 percent for PTSD is denied.  

A TDIU rating is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


